Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/CN2018/118232, filed November 29, 2018, which claims benefit of foreign applications CN201711249345.0, filed December 1, 2017, and CN201711486999.5, filed December 29, 2017.  Claims 1-3, 6, 11, 13, 18, 22, 25, 28, 31, 33-36, 38, 43-45, 47-50, 98, and 99 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted April 23, 2002 is acknowledged wherein claims 3, 6, 11, 13, 18, 22, 25, 28, 31, 33, 35, 36, 38, 43-45, 47-50, 98, and 99 are amended and claims 4, 5, 7-10, 12, 14-17, 19-21, 23, 24, 26, 27, 29, 30, 32, 37, 39-42, 46, 51-97, and 100 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 11, 13, 18, 22, 25, 28, 31, 33-36, 38, 43-45, 47-50, 98, and 99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 1 describes a siRNA conjugate, and recites the limitation, “the sense strand comprises a nucleotide sequence 1, and the antisense strand comprises a nucleotide sequence 2”.  The 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 11, 13, 18, 25, 28, 33-35, 38, 47, 98, and 99 are rejected under 35 U.S.C. 103 as being unpatentable over Weiler et al. (PCT international publication WO2016/011123, reference included with PTO-1449) in view of Aaronson et al. (US pre-grant publication 2013/0041133, cited in PTO-892)
	Independent claim 1 is directed to a conjugate of a siRNA and at least two targeting groups, wherein the siRNA and the targeting groups are connected by a linker of formula (1), which contains an 
	Weiler et al. discloses RNAi agents to ApoC3, for inhibition of ApoC3 and treatment of diseases including hyperlipidemia, as well as methods of inhibiting ApoC3 and treating disease comprising administering this RNAi agent to a human. (p. 4 paragraphs 15-16) In one embodiment the RNAi agent is double stranded, having both a sense and an antisense strand. (p. 5 paragraphs 17-18) The RNAi agents can furthermore contain overhangs of 1-4 nucleotides and/or modified nucleotides. (p. 6 paragraph 22) The RNAi agents can additionally be attached to a ligand to improve stability, distribution, or cellular uptake. (p. 9 paragraph 28) The RNAi agents are specifically described as 18-mer or 19-mers. (p. 13 paragraphs 53-54) Of the various RNAi agents described, one (p. 16 positions 523 between sense strand 28 and antisense 188) falls within the limits of the sequences recited in claims 1 and 35.  The RNAi agents can further comprise modifications including 2’-O-methoxy and 2’-F modifications. (p. 23 paragraphs 58-61) Regarding claim 47, p. 70 paragraph 322 and p. 72 paragraph 332 of Weiler et al. discloses that the RNAi agent can have a terminal phosphorothioate linkage at the 3’- end.  Weiler et al. further discloses that the ApoC3 RNA can be conjugated to GalNAc. (p. 14 paragraph 55) In a specific embodiment the siRNA is attached to a multivalent GalNAc ligand. (p. 127) Weiler et al. does not specifically disclose a structure wherein the GalNAc is attached to the RNA by the specific structure recited in the claims.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the linker described by Aaronson et al. to use the linker described by Aaronson et al. to attach the siRNA molecules described by Weiler et al. to GalNAc targeting ligands.  One of ordinary skill in the art would have been motivated by the general teaching of Weiler et al. regarding attaching ligands to the siRNA molecule to look to other examples in the prior art of linkers used to attach ligands to siRNAs, such as those described by Aaronson et al.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 1-3, 6, 11, 13, 18, 25, 31, 33, 35, 36, 38, 47, 98, and 99 are rejected under 35 U.S.C. 103 as being unpatentable over Vargeese et al. (PCT international publication WO2018/223073, reference included with PTO-892) in view of Aaronson et al. (US pre-grant publication 2013/0041133, cited in PTO-892)
	Independent claim 1 is directed to a conjugate of a siRNA and at least two targeting groups, wherein the siRNA and the targeting groups are connected by a linker of formula (1), which contains an alkylene-amine backbone and linker groups attaching the siRNA and ligands to the backbone.  Claim 1 further defines the siRNA as comprising a particular sequence.  Claims 2, 3, 6, 11, and 18 further define the structure of the linkers.  Claim 13 defines the targeting group as one of a number of saccharides including N-acetylgalactosamine.  Claims 25, 28, and 33-36 further define the sequence of the siRNA, and claims 38, 47, and 49 define various modifications to the structure of the oligonucleotide backbone.  
Vargeese et al. discloses oligonucleotides having 5’- end structures that improve RNAi activity. (p. 2 paragraphs 9-10) In a particular embodiment the oligonucleotide produces knockdown of the ApoC3 gene, and contains two or more chemical moieties such as targeting moieties, carbohydrate moieties, and/or ASPGR binding moieties. (p. 2 paragraph 11) Oligonucleotides can include modified bases such as 2’-F and 2’-OMe (p. 4 paragraph 17) including blocks of alternating 2’-F and 2’-OMe modifications. (p. 7 paragraph 44, p. 8 paragraph 45) Specific sequences usable as the siRNA include sequence WV-2372 on p. 100 which has a sequence comprising the specific sequences recited in claims 1, 35, and 36.  In one embodiment the oligonucleotide includes a 3’- end cap, end region, or terminal dinucleotide. (p. 323 paragraph 748 – p. 324 paragraph 750) Overhangs can include the artificial overhang CC, which falls within the structures recited in present claims 31 and 33. (p. 324 paragraph 752) Additional phosphorothioate linkages can be incorporated into the 5’- and 3’- end regions, falling within the scope of claim 47. (p. 461 paragraph 1274) These oligonucleotides are useful for treating diseases including hyperlipidemia. (p. 294 paragraph 583) In specific embodiments the targeting moieties to which the RNA are linked are multivalent GalNAc ligands. (pp. 290-292) Vargeese et al. does not specifically disclose a structure wherein the GalNAc is attached to the RNA by the specific structure recited in the claims.
	However Aaronson et al. discloses an oligonucleotide attached by either the 3’- or 5’- end to one or more linkers and ligands. (p. 1 paragraph 3) In one embodiment the ligand is GalNAc. (p. 11 paragraphs 95-96) Linkers disclosed by Aaronson et al. include a particular structure attached to an alkylene-amine backbone, which falls within the scope of claims 1-3, 6, 11, and 18. (p. 8 last structure, p. 25 top of page)

	Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 11, 13, 18, 22, 33-35, 36, 38, 43, 47, 49, 98, and 99 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 71, 74-80, 83-85, and 93-96 of copending Application No. 17/758720 (reference application, unpublished, cited in PTO-892, herein referred to as ‘720) in view of Weiler et al. (PCT international publication WO2016/011123, reference included with PTO-1449) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘720 anticipate the claimed invention.
Specifically, claim 71 of ‘720 claims a double stranded oligonucleotide having a sense and antisense strand complimentary to a target mRNA, defined in dependent claim 79 to be a siRNA, wherein specific positions of the sense and antisense strand are 2’-fluoro modified, according to the same pattern as present claim 38.  Dependent claims 83-85 and 93 further specify that the siRNA is attached to a conjugate group which has the same structure recited in present claims 1-3, 6, 11, 13, 18, and 22.  Claims 74-75 of ‘720 specify that the oligonucleotide comprises certain additional sequences identical to those described in claims 33-34.  Claim 76 of ‘720 specifies the presence of 2’- methoxy groups as recited in present claim 43.  Claim 77 of ‘720 specifies the presence of a phosphorothioate 
While the claims of ‘720 do not specifically recite the nucleotide sequence CAAUAAAGCUGGACAAGAZ and its complimentary sequence described in the present claims, as discussed previously under 35 USC 103, Weiler et al. discloses this sequence as one of a number of sequences useful for inhibiting expression of the ApoC3 gene.  Therefore one of ordinary skill in the art would have found it to be obvious to use this sequence in the conjugates claimed by ‘720 to accomplish this same purpose as the claimed conjugates of ‘720 represent an improvement to be applied to existing siRNA molecules.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	1/24/2022